Citation Nr: 0639085	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral weak 
feet.

2.  Entitlement to service connection for residuals of 
Asiatic Flu.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1956 to 
July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
both bilateral weak feet and residuals of Asiatic Flu.  The 
veteran filed his notice of disagreement in April 2003, the 
RO issued a statement of the case in April 2004 and the 
veteran perfected his appeal in May 2004.  The case was 
certified to the Board in April 2005.

The veteran requested a Board hearing at the regional office, 
and it was scheduled for January 2006; however, the veteran 
failed to appear.  Thus, pursuant to 38 C.F.R. § 20.704(d), 
his hearing request is considered withdrawn.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
disability reflecting any residuals of Asiatic flu.

2.  The veteran does not have a current diagnosis of 
disability of bilateral weak feet.


CONCLUSIONS OF LAW

1.  The veteran does not have diagnosed residuals of Asiatic 
flu that are the result of a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.  The veteran does not have diagnosed bilateral weak feet 
that are the result of a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which evidence the claimant 
is expected to provide.  Furthermore, in compliance with 38 
U.S.C.A. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO provided the veteran 38 U.S.C.A. § 
5103(a) notice in a letter, dated in June 2002, in connection 
with his claims for service connection for residuals of 
Asiatic flu and bilateral weak feet.  That correspondence 
specifically advised him of the information and evidence 
necessary to substantiate his claims; informed him of his and 
VA's respective responsibilities in obtaining evidence in 
support of his claims; and suggested that he submit any 
pertinent evidence in his possession.  Subsequently, the 
veteran was again notified by the RO in July 2002 and June 
2004 letters of evidence necessary to substantiate his claim 
and his responsibility in providing it.

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has recently added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, as service connection is not warranted in 
this case, the Board finds that any failure to provide the 
veteran with additional notice regarding the disability 
rating or effective date elements of the claims on appeal has 
not resulted in any prejudice.

For the above reasons, the Board finds that the June 2002, 
July 2002 and June 2004 documents substantially comply with 
VA's notice requirements.  

The veteran's service medical records are missing and 
presumably destroyed by a 1973 fire at the National Personnel 
Records Center (NPRC); there are no available Surgeon 
General's Office or military hospital records, as noted by 
NPRC responses dated in January 2003 and February 2004.  He 
did complete an NA Form 13055 to assist in obtaining 
alternative sources for service records, and Morning Reports 
were discovered.  The Board is unaware of any other 
alternative sources for service medical records in this case, 
and finds that VA's duty to assist the veteran in obtaining 
service medical records has been fulfilled.  

The file shows that the veteran has identified treatment of 
chronic obstructive pulmonary disease (COPD) and for his feet 
by Dr. R. Herrington at the Columbia Family Clinic, and at an 
unspecified VA medical facility.  However, he never provided 
any authorization for VA to obtain any private medical 
records, or identified any VA facility.  The RO last gave him 
a chance to do so in June 2004.  That letter specifically 
told him of the requirement of medical records that showed 
treatment for his claimed disorders.

The Board concludes that the failure of the veteran to 
authorize VA to obtain records on his behalf, or to identify 
the source of any VA treatment, relieves VA of its duty to 
obtain any such documents; thus, VA's duty to assist the 
veteran in obtaining pertinent private and VA medical records 
in connection with this claim has been fulfilled.  See 38 
C.F.R. § 3.159(c); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). ("[T]he duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.")  

In July 2002, the veteran reported receiving monetary 
benefits from the Social Security Administration (SSA); 
however, he does not allege the benefits are based on any 
disability, nor has he requested VA to obtain those records.  
There is no indication in the file that any records held by 
SSA are relevant to the veteran's claims.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duties 
to notify and assist obligations set forth in 38 U.S.C.A. 
§ 5103(a).  

The record reflects that the veteran has not been afforded a 
VA examination in connection with his claims.  As will be 
discussed below, however, there is no evidence clearly 
showing treatment for Asiatic Flu or bilateral weak feet in 
service, and no competent evidence suggesting the presence of 
either of these disorders at any point in the more than 40 
years following his discharge from active duty.  In the 
absence of competent evidence of current disorders, or at 
least persistent or recurrent symptoms of such, VA is not 
required to afford the veteran a VA examination.  See 38 
C.F.R. § 3.159(c)(4)(A) (2006); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003). 

Overall, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 3.159(b).

Factual Background

There are no service medical records on file.  Morning 
reports for the veteran show that in November and December 
1957, he was treated in an Army hospital.  These documents do 
not indicate the condition(s) for which the veteran received 
medical attention; they only indicate that he was a patient.  

There are no medical records on file pertaining to any 
residuals of Asiatic Flu or bilateral weak feet.  The veteran 
maintains that the arches in both his feet collapsed upon 
entrance into the Army and that he wore shoes specially made 
for him by the Army for three years.  He also claims to have 
suffered from Asiatic flu while on active duty.  He states 
that he was in a coma for three weeks and was quartered for 
five weeks.  Further, the veteran asserts that a doctor at 
the Army hospital indicated that the veteran's lungs were 
permanently damaged from Asiatic Flu.

Analysis

Service connection may be granted for disability resulting 
from disease of injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order 
for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

Although the veteran was treated in an Army hospital during 
service, the contemporary records do not identify the basis 
for treatment.  There are no service records showing 
treatment for either bilateral weak feet or Asiatic flu.  
While the veteran contends that he was told in service that 
his lungs had been damaged, his account of what his physician 
purportedly said, filtered as it is through the sensibilities 
of a layperson, does not constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

Furthermore, there is no post service medical evidence of his 
claimed bilateral weak feet or residuals from Asiatic Flu.  
The veteran was given ample opportunity to provide evidence 
and/or information, or to allow VA to obtain evidence and/or 
information that would demonstrate the existence of his 
claimed disorders, but he has not cooperated.  While the 
veteran himself contends that he has weak feet and residuals 
from Asiatic Flu, as a lay person, he is not competent to 
offer an opinion as to medical diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Therefore, even assuming (based on the Sick/Morning reports) 
that the veteran was treated in service for bilateral weak 
feet or Asiatic flu, there is no competent post-service 
evidence of a current diagnosis of a disorder, and nothing 
linking any such disorder to service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau.  
Since the competent evidence on file does not show that the 
veteran currently has bilateral weak feet or Asiatic Flu 
residuals, his claims must be denied. 


ORDER

Entitlement to service connection for bilateral weak feet is 
denied.

Entitlement to service connection for residuals of Asiatic 
Flu is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


